 


110 HR 3444 IH: Kansas Flood Recovery and Economic Opportunity Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3444 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Tiahrt (for himself, Mr. Moore of Kansas, Mrs. Boyda of Kansas, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To extend tax relief to the residents and businesses of an area with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (FEMA–1711–DR) by reason of severe storms and flooding beginning on June 26, 2007, and determined by the President to warrant individual or individual and public assistance from the Federal Government under such Act. 
 
 
1.Short titleThis Act may be cited as the Kansas Flood Recovery and Economic Opportunity Act of 2007. 
2.Increased Federal share for disaster assistance 
(a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided for the State of Kansas in connection with the severe storms and flooding which began on June 26, 2007, and ended on July 25, 2007, under sections 403, 406, 407, and 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, and 5174) shall be 100 percent of the eligible costs under such sections. 
(b)Applicability 
(1)In generalThe Federal share provided by subsection (a) shall apply to disaster assistance applied for before the date of enactment of this Act. 
(2)LimitationIn the case of disaster assistance provided under sections 403, 406, and 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the Federal share provided by subsection (a) shall be limited to assistance provided for projects for which a request for public assistance form has been submitted. 
3.Temporary tax relief for flooded areas in KansasThe following provisions of or relating to the Internal Revenue Code of 1986 shall apply, in addition to the areas described in such provisions, to an area with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (FEMA–1711–DR, as in effect on the date of the enactment of this Act) by reason of severe storms and flooding beginning on June 26, 2007, and determined by the President to warrant individual or individual and public assistance from the Federal Government under such Act with respect to damages attributed to such storms and flooding: 
(1)Suspension of certain limitations on personal casualty lossesSection 1400S(b)(1) of the Internal Revenue Code of 1986, by substituting June 26, 2007 for August 25, 2005. 
(2)Extension of replacement period for nonrecognition of gainSection 405 of the Katrina Emergency Tax Relief Act of 2005, by substituting on or after June 26, 2007, by reason of the severe storms and flooding described in the Kansas Flood Recovery and Economic Opportunity Act of 2007 for on or after August 25, 2005, by reason of Hurricane Katrina. 
(3)Employee retention credit for employers affected by June 26 storms and floodsSection 1400R(a) of the Internal Revenue Code of 1986— 
(A)by substituting June 26, 2007 for August 28, 2005 each place it appears, 
(B)by substituting January 1, 2008 for January 1, 2006 both places it appears, and 
(C)only with respect to eligible employers who employed an average of not more than 200 employees on business days during the most recent taxable year ending before June 26, 2007. 
(4)Special allowance for certain property acquired on or after June 26, 2007Section 1400N(d) of such Code— 
(A)by substituting qualified Recovery Assistance property for qualified Gulf Opportunity Zone property each place it appears, 
(B)by substituting June 26, 2007 for August 28, 2005 each place it appears, 
(C)by substituting December 31, 2008 for December 31, 2007 in paragraph (2)(A)(v), 
(D)by substituting December 31, 2009 for December 31, 2008 in paragraph (2)(A)(v), 
(E)by substituting June 25, 2007 for August 27, 2005 in paragraph (3)(A), 
(F)by substituting January 1, 2009 for January 1, 2008 in paragraph (3)(B), and 
(G)determined without regard to paragraph (6) thereof. 
(5)Increase in expensing under section 179Section 1400N(e) of such Code, by substituting qualified section 179 Recovery Assistance property for qualified section 179 Gulf Opportunity Zone property each place it appears. 
(6)Expensing for certain demolition and clean-up costsSection 1400N(f) of such Code— 
(A)by substituting qualified Recovery Assistance clean-up cost for qualified Gulf Opportunity Zone clean-up cost each place it appears, and 
(B)by substituting beginning on June 26, 2007, and ending on December 31, 2009 for beginning on August 28, 2005, and ending on December 31, 2007 in paragraph (2) thereof. 
(7)Increase in rehabilitation creditSection 1400N(h) of such Code by substituting on June 26, 2007, and ending on December 31, 2009 for on August 28, 2005, and ending on December 31, 2008. 
(8)Treatment of net operating losses attributable to storm lossesSection 1400N(k) of such Code— 
(A)by substituting qualified Recovery Assistance loss for qualified Gulf Opportunity Zone loss each place it appears, 
(B)by substituting after June 25, 2007, and before January 1, 2010 for after August 27, 2005, and before January 1, 2008 each place it appears, 
(C)by substituting June 26, 2007 for August 28, 2005 in paragraph (2)(B)(ii)(I) thereof, 
(D)by substituting qualified Recovery Assistance property for qualified Gulf Opportunity Zone property in paragraph (2)(B)(iv) thereof, and 
(E)by substituting qualified Recovery Assistance casualty loss for qualified Gulf Opportunity Zone casualty loss each place it appears. 
(9)Treatment of public utility property disaster lossesSection 1400N(o) of such Code. 
(10)Treatment of representations regarding income eligibility for purposes of qualified rental project requirementsSection 1400N(n) of such Code. 
(11)Special rules for use of retirement fundsSection 1400Q of such Code— 
(A)by substituting qualified Recovery Assistance distribution for qualified hurricane distribution each place it appears, 
(B)by substituting on or after June 26, 2007, and before January 1, 2009 for on or after August 25, 2005, and before January 1, 2007 in subsection (a)(4)(A)(i), 
(C)by substituting qualified storm distribution for qualified Katrina distribution each place it appears, 
(D)by substituting after December 27, 2006, and before June 26, 2007 for after February 28, 2005, and before August 29, 2005 in subsection (b)(2)(B)(ii), 
(E)by substituting beginning on June 26, 2007, and ending on December 27, 2007 for beginning on August 25, 2005, and ending on February 28, 2006 in subsection (b)(3)(A), 
(F)by substituting qualified storm individual for qualified Hurricane Katrina individual each place it appears, 
(G)by substituting December 31, 2008 for December 31, 2006 in subsection (c)(2)(A), 
(H)by substituting beginning on the date of the enactment of the Kansas Flood Recovery and Economic Opportunity Act of 2007, and ending on December 31, 2008 for beginning on September 24, 2005, and ending on December 31, 2006 in subsection (c)(4)(A)(i), 
(I)by substituting June 26, 2007 for August 25, 2005 in subsection (c)(4)(A)(ii), and 
(J)by substituting January 1, 2008 for January 1, 2007 in subsection (d)(2)(A)(ii). 
 
